ROBERT P. SMITH, Jr., Chief Judge.
In determining that the promissory note in question capped the interest rate payable at “the maximum permitted by applicable law” existing when the note was executed, rather than as applicable law may have existed from time to time during the 10-year life of the note, the trial judge gave the contract language a permissible meaning resolving the ambiguity against the party responsible for it. Planck v. Traders Diversified, Inc., 387 So.2d 440, 442 (Fla. 4th DCA 1980), rev. denied, 394 So.2d 1153 (Fla.1981); MacIntyre v. Green’s Pool Service, Inc., 347 So.2d 1081, 1084 (Fla. 3d DCA 1977). Regardless, then, that the bank might have contracted for a higher interest cap, 12 U.S.C. § 85, it did not do so.
AFFIRMED.
McCORD and MILLS, JJ., concur.